Title: From James Madison to John G. Jackson, 28 December 1821
From: Madison, James
To: Jackson, John G.


                
                    Dear Sir
                    Montpellier Decr. 28. 1821
                
                Your favor of the 9th. came to hand a few days ago only; and the usages of the season, with some additional incidents, have not allowed me time for more promptly acknowledging its friendly contents.
                You were right in supposing that some arrangement of the mass of papers accumulated thro’ a long course of public life would require a tedious attention after my final return to a private Station. I regret to say that concurring circumstances have essentially interfered with the execution of the task. Becoming every day more & more aware of the danger of an ultimate failure from delay, I have at length set about it in earnest; and shall continue the application as far as health and indispensable avocations will permit.
                With respect to that portion of the mass which contains the voluminous proceedings of the Convention, it has always been my intention that they should some day or other see the light. I have always felt at the same time the delicacy attending such a use of them; especially at an early season. In general I have leaned to the expediency of letting the publication be a posthumous one. The result of my latest reflections on the subject, I can not more conveniently explain than by the inclosed extract from a letter confidentially written since the appearance of the proceedings of the Convention as taken from the notes of Ch: Justice Yates.
                Of this work I have not yet seen a copy. From the scraps thrown into the newspapers, I cannot doubt that his prejudices guided his pen; and that he has committed egregious errors at least, in relation to others as well as to myself.
                That most of us carried into the Convention profound impressions, produced by the experienced inadequacy of the old Confederation, & by the monitory examples of all similar ones antient and modern, as to the necessity of binding the States together by a strong Constitution, is certain. The necessity of such a Constitution was enforced by the gross and disreputable irregularities which had been prominent in the internal administrations of most of the States. Nor was the recent and alarming insurrection headed by Shays in Massachusetts, without a very sensible influence on the public mind. Such indeed was the aspect of things, that in the eyes of the best friends of liberty, a crisis had arrived which was to decide whether the American experiment was to be a blessing to the world, or to blast for ever the hopes which the republican cause had inspired. And, what is not to be overlooked, the disposition to give to a new System all the vigour consistent with republican principles, was not a little stimulated by a backwardness in some quarters towards a Convention for the purpose, which was ascribed to a secret dislike to popular Government, and a hope that delay

would bring it more into disgrace, and pave the way for a form of Government more congenial with Monarchical or aristocratical predilections.
                This view of the crisis made it natural for many in the Convention to lean to a higher toned system than was perhaps in strictness warranted by a proper distinction between causes temporary as some of them doubtless were, and causes permanently inherent in popular frames of Government. It is true, also, as has been sometimes suggested, that in the course of discussions, where so much depended on compromise, the patrons of different opinions, often set out on negociating grounds more remote from each other, than the real opinions of either were, from the point at which they finally met.
                For myself, having from the first moment of maturing a political opinion, down to the present one, never ceased to be a votary of the principle of self-Government, I was among those most anxious to rescue it from the danger which seemed to threaten it; and with that view was willing to give to a Government, resting on that foundation, as much energy as would ensure the requisite stability and efficacy. It is possible that in some instances that consideration may have been allowed a weight greater than subsequent reflection within the Convention, or the actual operation of the Government would sanction. It may be remarked also that it sometimes happened, that opinions as to a particular modification or a particular power of the Government, had a conditional reference to others, which, combined therewith, would vary the character of the whole.
                But whatever might have been the opinions entertained in forming the Constitution, it was the duty of all to support it in its true meaning as understood by the Nation at the time of its ratification. No one felt this obligation more that I have done; and there are few perhaps whose ultimate and deliberate opinions of the merits of the Constitution, accord in a greater degree with that obligation.
                The departures from the true & fair construction of the Instrument have always given me pain; and always experienced my opposition when called for. The attempts, in the outset of the Govt. to defeat those safe if not necessary, and those politic if not obligatory amendments introduced in conformity to the known desires of the Body of the people, & to the pledges of many, particularly myself, when vindicating and recommending the Constitution, was an occurrence not a little ominous. And it was soon followed by indications of political tenets, and by rules, or rather the abandonment of all rules, of expounding it, which were capable of transforming it into something very different from its legitimate character as the offspring of the national Will. I wish I could say that constructive innovations had altogether ceased.
                Whether the Constitution, as it has divided the powers of Govt. between the States in their separate and in their united capacities, tends to

an oppressive aggrandizement of the General Govt. or to an anarchical Independence of the State Govts., is a problem which time alone can absolutely determine. It is much to be wished that the division as it exists, or as it may be made with the regular sanction of the people, may effectually guard against both extremes: For it can not be doubted that an accumulation of all power in the General Govt. would as naturally lead to a dangerous accumulation in the Executive hands, as that the resumption of all power by the several States, would end in the calamities incident to contiguous & rival Sovereigns: to say nothing of its effect in lessening the security for sound principles of administration within each of them.
                There have been epochs when the Genl. Govt. was evidently drawing a disproportion of power into its vortex. There have been others when States threatened to do the same. At the present moment, it wd. seem that both are aiming at encroachments, each on the other. One thing however is certain, that in the present condition and temper of the Community, the Genl. Govt. can not long succeed in encroachments contravening the will of a majority of the States, and of the people. Its responsibility to these, would, as was proved on a conspicuous occasion, quickly arrest its career. If, at this time, the powers of the Genl. Govt. be carried to unconstitutional lengths, it will be the result of a majority of the States & people, actuated by some impetuous feeling, or some real, or supposed interest, overruling the minority, and not of successful attempts by the General Govt. to overpower both.
                In estimating the greater tendency in the political system of the Union to a subversion or a separation of the States composing it, there are some considerations to be taken into the account, which have been little adverted to by the most oracular Authors on the Science of Govt. and which are but imperfectly developed as yet by our own experience. Such are the size of the States; the number of them; the territorial extent of the whole; and the degree of external danger. Each of these I am persuaded will be found to contribute its impulse to the practical direction which our great political Machine is to take.
                We learn for the first time the second loss sustained by your parental affections. You will not doubt the sincerity with which we partake the grief produced by both. I wish we could offer better consolations, than the condoling expression of it. These must be derived from other sources. Afflictions of every kind are the onerous conditions charged on the tenure of life; and it is a silencing if not a satisfactory vindication of the ways of Heaven to Man, that there are but few who do not prefer an acquiescence in them, to a surrender of the tenure itself.
                We have had for a great part of the last & present years, much sickness in our own family; and among the black members of it not a little mortality. Mrs. Madison & Payne were so fortunate as to escape altogether. I was

one of the last attacked, and that not dangerously. The disease was a typhoid fever. At present we are all well and unite in every good wish to Mrs. Jackson & yourself, and to Mary and the rest of your family. Very sincerely yours
                
                    James Madison
                
            